DETAILED ACTION

The After Final Amendment filed by Applicant on 04/06/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/06/2021 have been fully considered and they are found persuasive.

The ex parte Quayle objection is withdrawn.


	Allowable Subject Matter/Reasons for Allowance
Claims 1, 3, 6, 9, 11, 16, 30, 33 73, 75, 88, 98 and 130-132 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Schubert. Schubert teaches polymer comprising a modified protein, a surfactant and an acrylamide second monomer. See Schubert, [0052], [0060], [0066] & [0067]. The present invention differs from Schubert in that the present invention requires a surfactant not contemplated Schubert.  

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Schubert to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                                                                                                                                                                                                                            



rdh